On June 7, 1995, it was the judgment of the Court that David Alan Filori is hereby committed to the Department of Corrections for a term of fifteen (15) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is further ordered that the defendant shall register as a sexual offender, pursuant to Section 46-23-504 and 46-23-505, M.C.A., with the Department of Institutions, Chief of Police, and Sheriff of the County wherein he resides for a period of ten (10) years following his release from custody. That the defendant shall reimburse Missoula County through the Clerk of the District Court for his court appointed attorney in the amount of One Hundred Dollars ($100.00), according to a schedule as set by his Probation Officer. That the defendant shall pay a fee through the Clerk of the District Court in the amount of Twenty Dollars ($20.00), according to a schedule as set by his Probation Officer, to go to the County Attorney Surcharge Fund as provided in Section 46-18-236, M.C.Á. That the defendant shall pay the cost of prosecution through the Clerk of the District Court in the amount of One Hundred Dollars ($100.00), according to a schedule as set by his probation officer. That the defendant shall pay a fine to go to the community service program in the amount of Eighty-Five dollars ($85.00). Said fine shall be paid through the Clerk of the District Court and according to a schedule as1 set by his probation officer. That the defendant shall pay a probationary supervision fee in the amount of Ten Dollars ($10.00) per month or One Hundred Twenty dollars ($120.00) per year, pursuant to Section 46-23-1011, M.C.A., on a schedule to be determined by his Probation Officer. The fee shall be paid through the Clerk of the District Court. Defendant shall receive credit for time served at Missoula County Jail from December 14,1994, through date of sentencing, June 7, 1995, in the amount of one hundred seventy-five (175) days.
On October 20, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Johnathon Kudrna, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *84to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 1st day of November, 1995.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
The Sentence Review Division also finds that Judge Larson did consider the individual characteristics of this defendant, specifically his criminal record, his substance abuse problems and the record that he was able to obtain of the defendant’s psychological makeup.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 20th day of October, 1995.
Hon. John Warner, Chairman, Hon. Jeffrey M. Sherlock, Member Hon. Robert Boyd, Alternate Member.
The Sentence Review Board wishes to thank Johnathon Kudrna, legal intern of the Montana Defender Project for representing Mr. Filori in this matter.